McClendon, j.
J. L. Walker, as plaintiff, brought this suit against the National Union Eire Insurance Company to recover upon a policy of fire insurance issued by defendant company on October 21, 1907. A judgment of the trial court in favor of plaintiff was reversed and rendered by the Court of Civil Appeals, Second District. 166. S. W. 1095. , .
The policy sued upon covered the game property and the damages claimed were occasioned by the same fire involved in the case of Hartford Fire Insurance Co. v. J. L. Walker, 210. S. W. 682, this day decided by this court, and the. conclusions reached in that case are controlling in this case. .In reversing the judgment of the trial court and rendering judgment for the insurance company, the’ Court of Civil Appeals declined to render judgment in favor of plaintiff for the amount plaintiff had paid as premium on the policy, which amount the defendant in its pleadings in the trial cour.t tendered to the plaintiff. This action of the Court of Civil Appeals, we think, .was error.
We therefore- conclude that the judgment of the Court of Civil Appeals in so far as plaintiff is denied recovery upon the' policy should be affirmed, and that judgment should be here rendered in favor of plaintiff Walker against the defendant insurance company for the sum of $42, the amount of such premium; costs of the Supreme Court to be taxed against the insurance company, all other costs against Walker.
PHILLIPS, C. J.
The judgment recommended by the Commission of Appeals is adopted and will be entered as the judgment of the Supreme Court.

 — -TTnr other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes